DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed April 8, 2020. Claims 1-15 are presently pending and are presented for examination.

Objections
4.	The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Judicial Exception Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “collecting weather data during flights of a plurality of aircraft; receiving data relating to the trajectory of a client aircraft; based on said trajectory, selecting relevant weather data in a shared weather database 210 comprising the collected weather data; in response to a request from the client aircraft, authenticated as one party out of several parties participating in a block chain 100, communicating weather data selected according to a weather data exchange control mechanism.”.
The limitations of claim 1 presented above, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer for the sharing of weather data” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, “collecting weather data” in the context of this claim encompasses the user the user manually or mentally observing weather status outside. Similarly, the limitation of “communicating weather data”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind where a person is mentally able to communicate weather information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The independent claims 2-12 and 15 are also rejected for their dependency upon claim 1. Further, claims 13-14 are also rejected because they amount no more than the same mere instructions of the method of claim 1 in a system which does not impose any meaningful limits on practicing the abstract idea.

7.	 Claims 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Regarding claims 13-14, under the broadest reasonable interpretation these claims are directed to a computer program only. 
"Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical 'things.' They are neither computer components nor statutory processes, as they are not 'acts' being performed." MPEP §2106.01 I. Because the claims recite only abstractions that are neither "things" nor "acts," the claims are not within one of the four statutory classes of invention.  Because the claims are not within one of the four statutory classes of invention, the claims are rejected under 35 U.S.C. §101. 
"Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and USPTO personnel should treat a claim for a computer program, without the computer-readable medium needed to realize the computer program's functionality, as nonstatutory functional descriptive material." MPEP §2106.01 I. 
"A general purpose computer, or microprocessor, programmed to carry out an algorithm creates 'a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.'" WMS Gaming, Inc. v. International Game Tech., 184 F.3d 1339, 1348, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999) citing In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).
In this case, claims 13-14 are system claims directed to a block chain 100 maintained by a plurality of predefined parties comprising computation and storage resources, said block chain being configured to execute one or more smart contracts determining the control of the weather data exchanges; a database 210 comprising weather data referenced by the block chain 100; at least one aircraft computer configured to request and/or receive weather data. Because Applicant's specification does not lexicographically define said terms to be hardware, Examiner uses the broadest reasonable interpretation to interpret the claim elements as software. Thus, Examiner interprets claims 13-14 as directed to software alone.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


9.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second  paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claims 1 recites “the sharing of weather data”, and “the trajectory of a client aircraft”. There is insufficient antecedent basis for this limitation in the claim.
Claims 4 recites “the correlation”, “the weather data measured by said aircraft”, “the weather data measured by another aircraft”. There is insufficient antecedent basis for this limitation in the claim.
Claims 6 recites “the cockpit”. There is insufficient antecedent basis for this limitation in the claim.
Claims 13 recites “the control of the weather data exchanges”. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 and 15 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claim 14 depend from claim 13 and therefore include the same limitation as claim 13 so it is rejected for the same reason.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1-15 are rejected under 35 U.S.C 103 as being unpatentable over Wang et al, US 2018/0172800, in view of Stone et al. US 2021/0117955, further in view of Elkabetz et al. US 2019/0339416, hereinafter referred to as Wang, Stone, and Elkabetz, respectively.

Regarding claim 1, Wang discloses a method implemented by computer for the sharing of weather data, comprising the steps of: 
collecting weather data during flights of a plurality of aircraft (See at least fig 1-6, ¶ 22, “receiving weather information from a plurality of vehicles (block 302). In exemplary embodiments, the respective weather information provided by each of the plurality of vehicles is obtained using one or more onboard sensors of the respective vehicle”), (See at least fig 1-6, ¶ 23, “aggregating the weather information received from the plurality of vehicles and storing the aggregated weather information in memory (block 304). In exemplary embodiments, aggregating the weather information received from the plurality of vehicles includes combining the weather information captured by multiple vehicles within the same geographic region”);  
receiving data relating to the trajectory of a client aircraft (See at least fig 1-6, ¶ 26, “the aggregated weather information to a first vehicle of the plurality of vehicles via one or more communication links (block 306). The transmitted aggregated weather information is customized for the first vehicle based on a projected path of the first vehicle. In exemplary embodiments, the transmitted aggregated weather information collected at block 302 is filtered or otherwise processed to remove information not relevant to conditions along the expected or projected path of travel of the vehicle. For example, where the vehicle is an aircraft, the aggregated information automatically transmitted at block 306 would include just the information pertaining to weather affecting a corridor the aircraft is expected to travel through along its expected flight path.”); 
based on said trajectory, selecting relevant weather data in a shared weather database 210 comprising the collected weather data (See at least fig 1-6, ¶ 31, “automatically transmitting the relevant weather information to the vehicle at the predicted time (block 408). In exemplary embodiments, the relevant weather information is transmitted to the vehicle using a wireless data communication link as described above”), (See at least fig 1-6, ¶ 35, “determining relevant weather information to the future positions of the vehicle at the selected times (block 506). In other words, the weather data processing system customizes the aggregated weather information for transmission to the vehicle”); 
communicating weather data selected according to a weather data exchange control mechanism (See at least fig 1-6, ¶ 37, “automatically transmitting weather information to a vehicle according to one embodiment of the present disclosure.”), (See at least fig 1-6, ¶ 47, “the transmitted aggregated weather information is customized for the first vehicle based on a projected path of the first vehicle”).
Wang fails to explicitly disclose in response to a request from the client aircraft, authenticated as one party out of several parties participating in a block chain 100 (The examiner notes that blockchain and smart contracts are conventional and known technologies in the art to achieve integrity of data. It would be obvious for a person or ordinary skill in the art to use this technology to protect integrity of any type of data exchange).
However, Stone teaches in response to a request from the client aircraft, authenticated as one party out of several parties participating in a block chain 100 (See at least fig 1-6, ¶ 49, “Client authentication may still be accomplished using cryptographic keys, but a number of applications may be uniquely crafted (e.g., smart contracts) to take advantage of the use of blockchain technology. The employment of blockchain technology is described in greater detail in reference to FIGS. 4 and 5 below”), (See at least fig 1-6, ¶ 54, “blockchain may be employed for authentication of each information entry to the electronic aircraft record. As such, blockchain may be used in some cases for the assured delivery of data ( e.g., without regard to path), and for the assurance of the authenticity of the data delivered. By assuring delivery (e.g., using blockchain), safety related traffic data can be transmitted over non-safety-specific channels”), (See at least fig 1-6, ¶ 64, “the environmental data recording portion 230 may receive individual inputs from a sensor network of environmental sensors 232 ( e.g., aircraft sensors detecting pressure, velocity, altitude, heading, airspeed, etc.). As discussed above, each of the portions may be a record in its own right, or may be portions of a single record. In cases where the "portions" are actually individual records, blockchain may be practiced at a first level to maintain each record, and then again at a second level to ensure the authenticity of the larger record (i.e., the electronic aircraft record 200)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang and include in response to a request from the client aircraft, authenticated as one party out of several parties participating in a block chain 100 as taught by Stone because it would allow the method to employ blockchain to maintain a record regarding specific types of data or information shared within the system (Stone ¶ 61).

Regarding claim 2, Wang discloses the method according to Claim 1.
Wang fails to explicitly disclose the weather data exchange control mechanism being determined by one or more smart contracts (The examiner notes that blockchain and smart contracts are conventional and known technologies in the art to achieve integrity of data. It would be obvious for a person or ordinary skill in the art to use this technology to protect integrity of any type of data exchange).
However, Stone teaches in the weather data exchange control mechanism being determined by one or more smart contracts (See at least fig 1-6, ¶ 43, “the development module 78 may be employed to define smart contracts that can expedite agreement between parties relative to data or services not specifically covered by virtue of participation in the exchange, and that further may use blockchain technology to support the administration and execution of said smart contracts”), (See at least fig 1-6, ¶ 49, “Client authentication may still be accomplished using cryptographic keys, but a number of applications may be uniquely crafted (e.g., smart contracts) to take advantage of the use of blockchain technology. The employment of blockchain technology is described in greater detail in reference to FIGS. 4 and 5 below”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang and include the weather data exchange control mechanism being determined by one or more smart contracts as taught by Stone because it would allow the method to employ blockchain to maintain a record regarding specific types of data or information shared within the system (Stone ¶ 61).

Regarding claim 3, Wang discloses the method according to Claim 1.
Wang fails to explicitly disclose comprising a step of determining a confidence score associated with a predefined party participating in the block chain (The examiner notes that blockchain and smart contracts are conventional and known technologies in the art to achieve integrity of data. It would be obvious for a person or ordinary skill in the art to use this technology to protect integrity of any type of data exchange).
However, Stone teaches comprising a step of determining a confidence score associated with a predefined party participating in the block chain (See at least fig 1-6, ¶ 41, “management of search services, data trustworthiness verification, quality of service identification and other services may therefore be provided by the implementation module 76. The implementation module 76 may also be configured to handle ATG communication (e.g., via the link 31 that corresponds to a real-time ATG link) and ground-to-ground communication by any other links of the system 10”), (See at least fig 1-6, ¶ 43, “the development module 78 may be employed to define smart contracts that can expedite agreement between parties relative to data or services not specifically covered by virtue of participation in the exchange, and that further may use blockchain technology to support the administration and execution of said smart contracts”), (See at least fig 1-6, ¶ 49, “Client authentication may still be accomplished using cryptographic keys, but a number of applications may be uniquely crafted (e.g., smart contracts) to take advantage of the use of blockchain technology. The employment of blockchain technology is described in greater detail in reference to FIGS. 4 and 5 below”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang and include comprising a step of determining a confidence score associated with a predefined party participating in the block chain as taught by Stone because it would allow the method to employ blockchain to maintain a record regarding specific types of data or information shared within the system (Stone ¶ 61).

Regarding claim 4, Wang discloses the method according to Claim 3, the confidence score of an aircraft being determined according to the correlation that exists between the weather data measured by said aircraft on the one hand and the weather data measured by another aircraft on the other hand (See at least fig 1-6, ¶ 31, “automatically transmitting the relevant weather information to the vehicle at the predicted time (block 408). In exemplary embodiments, the relevant weather information is transmitted to the vehicle using a wireless data communication link as described above”), (See at least fig 1-6, ¶ 35, “determining relevant weather information to the future positions of the vehicle at the selected times (block 506). In other words, the weather data processing system customizes the aggregated weather information for transmission to the vehicle”).

Regarding claim 5, Wang discloses the method according to Claim 1.
Wang fails to explicitly disclose a data communication being associated with a financial transaction (The examiner notes that blockchain and smart contracts are conventional and known technologies in the art to achieve integrity of data. It would be obvious for a person or ordinary skill in the art to use this technology to protect integrity of any type of data exchange).
However, Stone teaches a data communication being associated with a financial transaction (See at least fig 1-6, ¶ 6, “enable the provision of an aerospace commerce exchange that allows ecommerce activities to be maximized with respect to any connectivity in an aerospace context”), (See at least fig 1-6, ¶ 7, “an aerospace commerce exchange system is provided. The system may include a network, a plurality of clients, which may themselves be platforms, operably coupled to the network, and an aerospace commerce exchange platform operably coupled to the network to provide exchange services to the clients”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang and include a data communication being associated with a financial transaction as taught by Stone because it would allow the method to employ blockchain to maintain a record regarding specific types of data or information shared within the system (Stone ¶ 61).

Regarding claim 6, Wang discloses the method according to Claim 1, further comprising a step of displaying, in the cockpit of an aircraft, one or more confidence scores associated with one or more parties associated with one or more aircraft (See at least fig 1-6, ¶ 1, “weather information
from various aircraft may be uploaded and downloaded and thus widely shared, increasing the amount and diversity of weather data available to the pilot”), (See at least fig 1-6, ¶ 17, “the aggregated weather information 118 uploaded to the particular vehicle is customized for the particular vehicle based on a projected path of the first vehicle. In some embodiments, the weather data processing system 110 automatically uploads the aggregated weather information 118 to the particular vehicle based on selected preferences associated with the particular vehicle or fleet operations for the particular vehicle. In some embodiments, the at least one processor 114 is configured to automatically upload customized aggregated weather information when the particular vehicle crosses through a selected geographical position”), (See at least fig 1-6, ¶ 41, “The method 600 proceeds with determining whether the difference between the weather information obtained by the ground radar and the weather information obtained by the vehicle weather radar exceeds a threshold (block 606). In exemplary embodiments, the threshold may correspond to numerical value, a percentage, a tolerable degree of difference between detected states of weather conditions (for example, precipitation types), or the like. The threshold may be selected using a desired accuracy level
determined by the vehicle or fleet operations”).

Regarding claim 7, Wang discloses the method according to Claim 1, weather data originating from so-called open sources (See at least fig 1-6, ¶ 1, “weather information
from various aircraft may be uploaded and downloaded and thus widely shared, increasing the amount and diversity of weather data available to the pilot”), (See at least fig 1-6, ¶ 4, “crowdsourced weather information includes at least one transceiver configured to communicate with a plurality of vehicles via one or more communication links”).

Regarding claim 8, Wang discloses the method according to Claim 1, further comprising the step of having an air navigation control authority validate weather data from among the shared weather data (See at least fig 1-6, ¶ 41, “The method 600 proceeds with determining whether the difference between the weather information obtained by the ground radar and the weather information obtained by the vehicle weather radar exceeds a threshold (block 606). In exemplary embodiments, the threshold may correspond to numerical value, a percentage, a tolerable degree of difference between detected states of weather conditions (for example, precipitation types), or the like. The threshold may be selected using a desired accuracy level
determined by the vehicle or fleet operations, a safety regulation, or other factors known to one having skill in the art. For example, a difference (calculated by subtraction) between detected values associated the wind shear in vicinity of the vehicle obtained by the ground radar and the vehicle weather radar ( obtained during step 605) would be compared to a threshold value.”), (See at least fig 1-6, ¶ 40, “comparing the weather information obtained by the ground radar (such as, for example, ground radar 122) with the weather information obtained by the vehicle weather radar to determine a difference between the weather information obtained by the ground radar with the weather information obtained by the
vehicle weather radar…the comparison would determine whether the precipitation types match or not”).

Regarding claim 9, Wang discloses the method according to Claim 1.
Wang fails to explicitly disclose further comprising one or more machine learning steps conducted on the shared weather data (The examiner notes that used of machine learning techniques for data processing are conventional and known technologies in the art. It would be obvious for a person or ordinary skill in the art to use this technology to improve data manipulation).
However, Elkabetz teaches further comprising one or more machine learning steps conducted on the shared weather data (See at least fig 1-13B, ¶ 53, “The server selects from a plurality of predefined data conversion techniques, including precalculated filters, pre-calculated transforms, pre-defined data filters, and pre-defined trained machine learning models”), (See at least fig 1-6, ¶ 54, “the server uses pre-defined trained machine learning models during the processing of the collected data Processing is carried out by one or more processors of the server using one or more programs and pre-defined filters (Table 8) specific to the type of information being processed”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang and include further comprising one or more machine learning steps conducted on the shared weather data as taught by Elkabetz because it would allow the method to generate training data useful for initial training of a machine learning model and training data useful for retraining or updating a previously trained machine learning model (Elkabetz ¶ 117).

Regarding claim 10, Wang discloses the method according to Claim 9.
Wang fails to explicitly disclose the machine learning being unsupervised, or being applied to different competing machine learning techniques (The examiner notes that used of machine learning techniques for data processing are conventional and known technologies in the art. It would be obvious for a person or ordinary skill in the art to use this technology to improve data manipulation).
However, Elkabetz teaches the machine learning being unsupervised, or being applied to different competing machine learning techniques (See at least fig 1-13B, ¶ 53, “The server selects from a plurality of predefined data conversion techniques, including precalculated filters, pre-calculated transforms, pre-defined data filters, and pre-defined trained machine learning models”), (See at least fig 1-6, ¶ 54, “the server uses pre-defined trained machine learning models during the processing of the collected data Processing is carried out by one or more processors of the server using one or more programs and pre-defined filters (Table 8) specific to the type of information being processed”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang and include the machine learning being unsupervised, or being applied to different competing machine learning techniques as taught by Elkabetz because it would allow the method to generate training data useful for initial training of a machine learning model and training data useful for retraining or updating a previously trained machine learning model (Elkabetz ¶ 117).

Regarding claim 11, Wang discloses the method according to Claim 1, weather data being associated with time- based and/or space-based validity parameters, for example being geolocated and timestamped (See at least fig 1-6, ¶ 19, “the weather information 109 provided by the vehicles 102 to the weather data processing system 110 is timestamped and/or associated with a position of the vehicle when the information was captured. In such embodiments, the weather data processing system 110 can organize the weather information 109 into a more useful form”).

Regarding claim 12, Wang discloses the method according to Claim 11, one or more weather models modifying said time-based and/or space-based validity parameters, and determining the relevant weather data (See at least fig 1-6, ¶ 31, “automatically transmitting the relevant weather information to the vehicle at the predicted time (block 408). In exemplary embodiments, the relevant weather information is transmitted to the vehicle using a wireless data communication link as described above”), (See at least fig 1-6, ¶ 35, “determining relevant weather information to the future positions of the vehicle at the selected times (block 506). In other words, the weather data processing system customizes the aggregated weather information for transmission to the vehicle”).

Regarding claim 13, Wang discloses a system for sharing aeronautical data comprising: 
determining the control of the weather data exchanges (See at least fig 1-6, ¶ 37, “automatically transmitting weather information to a vehicle according to one embodiment of the present disclosure.”), (See at least fig 1-6, ¶ 47, “the transmitted aggregated weather information is customized for the first vehicle based on a projected path of the first vehicle”);
 at least one aircraft computer configured to request and/or receive weather data (See at least fig 1-6, ¶ 26, “the aggregated weather information to a first vehicle of the plurality of vehicles via one or more communication links (block 306). The transmitted aggregated weather information is customized for the first vehicle based on a projected path of the first vehicle. In exemplary embodiments, the transmitted aggregated weather information collected at block 302 is filtered or otherwise processed to remove information not relevant to conditions along the expected or projected path of travel of the vehicle. For example, where the vehicle is an aircraft, the aggregated information automatically transmitted at block 306 would include just the information pertaining to weather affecting a corridor the aircraft is expected to travel through along its expected flight path.”).
Wang fails to explicitly disclose a block chain 100 maintained by a plurality of predefined parties comprising computation and storage resources, said block chain being configured to execute one or more smart contracts; a database 210 comprising weather data referenced by the block chain 100 (The examiner notes that blockchain and smart contracts are conventional and known technologies in the art to achieve integrity of data. It would be obvious for a person or ordinary skill in the art to use this technology to protect integrity of any type of data exchange).
However, Stone teaches a block chain 100 maintained by a plurality of predefined parties comprising computation and storage resources, said block chain being configured to execute one or more smart contracts; a database 210 comprising weather data referenced by the block chain 100 (See at least fig 1-6, ¶ 49, “Client authentication may still be accomplished using cryptographic keys, but a number of applications may be uniquely crafted (e.g., smart contracts) to take advantage of the use of blockchain technology. The employment of blockchain technology is described in greater detail in reference to FIGS. 4 and 5 below”), (See at least fig 1-6, ¶ 54, “blockchain may be employed for authentication of each information entry to the electronic aircraft record. As such, blockchain may be used in some cases for the assured delivery of data ( e.g., without regard to path), and for the assurance of the authenticity of the data delivered. By assuring delivery (e.g., using blockchain), safety related traffic data can be transmitted over non-safety-specific channels”), (See at least fig 1-6, ¶ 64, “the environmental data recording portion 230 may receive individual inputs from a sensor network of environmental sensors 232 ( e.g., aircraft sensors detecting pressure, velocity, altitude, heading, airspeed, etc.). As discussed above, each of the portions may be a record in its own right, or may be portions of a single record. In cases where the "portions" are actually individual records, blockchain may be practiced at a first level to maintain each record, and then again at a second level to ensure the authenticity of the larger record (i.e., the electronic aircraft record 200)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang and include a block chain 100 maintained by a plurality of predefined parties comprising computation and storage resources, said block chain being configured to execute one or more smart contracts; a database 210 comprising weather data referenced by the block chain 100 as taught by Stone because it would allow the method to employ blockchain to maintain a record regarding specific types of data or information shared within the system (Stone ¶ 61).

Regarding claim 14, Wang discloses the system according to Claim 13.
Wang fails to explicitly disclose a party participating in the block chain (The examiner notes that blockchain and smart contracts are conventional and known technologies in the art to achieve integrity of data. It would be obvious for a person or ordinary skill in the art to use this technology to protect integrity of any type of data exchange).
However, Stone teaches a party participating in the block chain (See at least fig 1-6, ¶ 41, “management of search services, data trustworthiness verification, quality of service identification and other services may therefore be provided by the implementation module 76. The implementation module 76 may also be configured to handle ATG communication (e.g., via the link 31 that corresponds to a real-time ATG link) and ground-to-ground communication by any other links of the system 10”), (See at least fig 1-6, ¶ 43, “the development module 78 may be employed to define smart contracts that can expedite agreement between parties relative to data or services not specifically covered by virtue of participation in the exchange, and that further may use blockchain technology to support the administration and execution of said smart contracts”), (See at least fig 1-6, ¶ 49, “Client authentication may still be accomplished using cryptographic keys, but a number of applications may be uniquely crafted (e.g., smart contracts) to take advantage of the use of blockchain technology. The employment of blockchain technology is described in greater detail in reference to FIGS. 4 and 5 below”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang and include a party participating in the block chain as taught by Stone because it would allow the system to employ blockchain to maintain a record regarding specific types of data or information shared within the system (Stone ¶ 61).
Wang fails to explicitly disclose being an unmanned drone configured to measure weather data (The examiner notes that Drones are a known and conventional form of obtaining weather data. It would be obvious to use a Drone for the purpose of the invention).
However, Elkabetz teaches being an unmanned drone configured to measure weather data (See at least fig 1-13B, ¶ 34, “collection and use within forecasts of high frequency weather sensor data from a plurality of types of weather sensors, such as fixed roadway sensors, and mobile sensors, such as aircraft, drone, vehicle-mounted sensors and mobile or handheld sensing devices”), (See at least fig 1-13B, ¶ 37, “The system further supports the collection, pipelined processing, and use within forecasts of high frequency weather sensor data from a plurality of types of weather sensors, such as fixed roadway sensors, and mobile sensors, such as aircraft, drone, vehicle-mounted sensors and mobile or handheld sensing devices”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang and include being an unmanned drone configured to measure weather data as taught by Elkabetz because it would allow the system to collect data from different sources(Elkabetz ¶ 34-37).

Regarding claim 15 , Wang discloses a computer program product, said computer program comprising code instructions making it possible to perform the steps of the method according to Claim 1, when said program is run on a computer (See at least fig 1-6, ¶ 45, “The weather data processing system 110 includes or functions with software programs, firmware or other computer readable instructions (such as, for example, automatic aggregated weather information uploading instructions 120) for carrying out various methods, process tasks,
calculations, and control functions, used in the automatic uplink of weather information to vehicles”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665